DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 6-7 & 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Shin (US 10,259,317) in view of Stiesdal (US 7,990,006) and Macks (US 2,937,294).
Regarding claim 1, Shin teaches a wheel-end electric motor comprising: 
a stator 13; 
a rotor 15 extending along an axis and movably disposed within said stator to define a gap (not numbered) therebetween (c.3:35-53; c.4:1-4; Fig.2); 
a central shaft 16 extending along said axis and outwardly from said rotor (Fig.2); 
at least one bearing element 80 disposed in supporting relationship with said central shaft 16 for providing bearing support of said rotor 15 within said stator 13 (Fig.2). 

    PNG
    media_image1.png
    650
    418
    media_image1.png
    Greyscale

	Shin does not teach (1) “a pump disposed in fluid communication with said gap for introducing a pressurized lubricant into said gap”; 
(2) “said pressurized lubricant disposed in said gap continuously between said rotor [15] and said stator [13] to establish hydrostatic and/or hydrodynamic auxiliary lubricant support of said rotor within said stator to complement the bearing support provided by said at least one bearing element [80];” and 
(3) “a plurality of thrust bearing plates disposed in overlaying relationship with axially opposing sides of said rotor and said stator to seal said gap and maintain separation of said pressurized lubricant from an environment of said rotor and said stator.”
But, regarding (2) and (3), Stiesdal teaches a generator comprising a stator 8, a rotor 7 extending along an axis and movably disposed within said stator to define a gap 22 therebetween (abstract; c.5:15-23; Fig.2), and a lubricant (c.2:41-45) disposed in said gap continuously between said rotor and said stator to establish hydrostatic and/or hydrodynamic auxiliary lubricant support of said rotor 7 within said stator 8 (i.e., form radial hydrodynamic bearing; c.2:45-47; c.5:15-23; Fig.2); and a plurality of thrust bearing plates (axially acting thin bearing rings) 24 & 25 disposed in overlaying relationship with axially opposing sides of said rotor 7 and said stator 8 to seal said gap and maintain separation of said lubricant from an environment of said rotor and said stator (i.e., the bearing rings are arranged oppositely to each other, form axially bearing components and add axial bearing capacity; thereby lubricant can be in the space between the rings; c.5:52-55; Fig.2). Stiesdal teaches the lubricant disposed in the gap continuously between the rotor and stator provides a radial hydrodynamic bearing (c.2:41-47) and the thrust bearing plates add axial bearing capacity and retain the lubricant in the space between the rings (c.5:37-55), i.e., the air gap.  

    PNG
    media_image2.png
    715
    469
    media_image2.png
    Greyscale

Thus, it would have been obvious before the effective filing date to provide Shin with “a lubricant disposed in said gap continuously between said rotor [15] and said stator [13] to establish hydrostatic and/or hydrodynamic auxiliary lubricant support of said rotor within said stator…and a plurality of thrust bearing plates disposed in overlaying relationship with axially opposing sides of said rotor and said stator to seal said gap and maintain separation of said lubricant from an environment of said rotor and said stator” since Stiesdal teaches a lubricant disposed in the gap continuously between the rotor and stator would have provided a radial hydrodynamic bearing and the thrust bearing plates would have added axial bearing capacity and retained the lubricant in the gap. Further, in the combination, Stiesdal’s lubricant “complement[s] the bearing support” provided by Shin’s at least one bearing 80 since the lubricant forms a radial hydrodynamic bearing (Stiesdal; c.2:45-47).
Regarding (1) and the feature in (2) & (3) of a “pressurized” lubricant, Macks teaches a dynamoelectric device with a fluid supported rotor including a pump 24 disposed in fluid communication (via conduit 27, passages 14 and recesses/apertures 12/13) with a gap (fluid dynamic film region) R between stator 10 and rotor 11, to conduct liquid lubricant (c.4:44; c.5:14-17; c.6:43) under pressure to the recesses and thereby provide the dynamoelectric device with a rotor supporting static fluid film to support the rotor (c.1:15-19; c.1:62-70; c.2:66-69; c.3:13; c.3:30-49; Fig.1). 

    PNG
    media_image3.png
    195
    387
    media_image3.png
    Greyscale

Thus, it would have further been obvious before the effective filing date to provide Shin and Stiesdal with a pump disposed in fluid communication with said gap for introducing a pressurized lubricant into the gap since Macks teaches a pump conducting pressurized fluid would have provided the dynamoelectric device with a rotor supporting static fluid film to support the rotor.  
Regarding claim 6, in Shin the central shaft 16 of said rotor is operably interconnected to a drive assembly (planetary speed reducer) 30 for coupling the wheel-end electric motor to a wheel 60 of a vehicle (abstract; c.4:31-48; Figs.2-3).  
Regarding claim 7, in Shin the drive assembly 30 is comprised of a planetary gear reducer (c.4:34-36). 
Regarding claim 9, Shin teaches a wheel-end electric motor comprising:
a stator 13; 3U.S. Application Serial No. 16/529,253 Attorney Docket: 76715-55 
a rotor 15 extending along an axis and movably disposed within said stator to define a gap (not numbered) therebetween (Fig.2); 
a central shaft 16 extending outwardly from said rotor 7 and operably connected with a drive assembly (planetary speed reducer) 30 (Fig.2); 
a wheel hub 50 assembly operably connected with said drive assembly for coupling the wheel-end electric motor to a wheel 60 of a vehicle (abstract; c.4:31-48; Fig.2); 
at least one bearing element 80 disposed in supporting relationship with said wheel hub assembly 50 (Fig.2).
Shin does not teach (1) “a pump disposed in fluid communication with said gap for introducing a pressurized lubricant into said gap”; 
(2) “said pressurized lubricant disposed in said gap continuously between said rotor [15] to establish hydrostatic and/or hydrodynamic auxiliary lubricant support of said rotor within said stator [13] to complement the bearing support provided by the at least one bearing element [80]”; and
(3) “a plurality of thrust bearing plates disposed in overlaying relationship with axially opposing sides of said rotor and said stator to seal said gap and maintain separation of said pressurized lubricant from an environment of said rotor and said stator.”
But, regarding (2) and (3), Stiesdal teaches a generator comprising a stator 8, a rotor 7 extending along an axis and movably disposed within said stator to define a gap 22 therebetween (abstract; c.5:15-23; Fig.2), and a lubricant (c.2:41-45) disposed in said gap continuously between said rotor and said stator to establish hydrostatic and/or hydrodynamic auxiliary lubricant support of said rotor 7 within said stator 8 (i.e., form radial hydrodynamic bearing; c.2:45-47; c.5:15-23; Fig.2); and a plurality of thrust bearing plates (axially acting thin bearing rings) 24 & 25 disposed in overlaying relationship with axially opposing sides of said rotor 7 and said stator 8 to seal said gap and maintain separation of said lubricant from an environment of said rotor and said stator (i.e., the bearing rings are arranged oppositely to each other, form axially bearing components and add axial bearing capacity; thereby lubricant can be in the space between the rings; c.5:52-55; Fig.2). Stiesdal teaches the lubricant disposed in the gap continuously between the rotor and stator provides a radial hydrodynamic bearing (c.2:41-47) and the thrust bearing plates add axial bearing capacity and retain the lubricant in the space between the rings (c.5:37-55), i.e., the air gap.  
Thus, it would have been obvious before the effective filing date to provide Shin with “a lubricant disposed in said gap continuously between said rotor [15] and said stator [13] to establish hydrostatic and/or hydrodynamic auxiliary lubricant support of said rotor within said stator…and a plurality of thrust bearing plates disposed in overlaying relationship with axially opposing sides of said rotor and said stator to seal said gap and maintain separation of said lubricant from an environment of said rotor and said stator” since Stiesdal teaches a lubricant disposed in the gap continuously between the rotor and stator would have provided a radial hydrodynamic bearing and the thrust bearing plates would have added axial bearing capacity and retained the lubricant in the gap. Further, in the combination, Stiesdal’s lubricant “complement[s] the bearing support” provided by Shin’s at least one bearing 80 since the lubricant forms a radial hydrodynamic bearing (Stiesdal; c.2:45-47).
Regarding (1) and the feature in (2) and (3) of a “pressurized” lubricant, Macks teaches a dynamoelectric device with a fluid supported rotor including a pump 24 disposed in fluid communication (via conduit 27, passages 14 and recesses/apertures 12/13) with a gap (fluid dynamic film region) R between stator 10 and rotor 11, to conduct liquid lubricant (c.4:44; c.5:14-17; c.6:43) under pressure to the recesses and thereby provide the dynamoelectric device with a rotor supporting static fluid film to support the rotor (c.1:15-19; c.1:62-70; c.2:66-69; c.3:13; c.3:30-49; Fig.1). 
Thus, it would have further been obvious before the effective filing date to provide Shin and Stiesdal with a pump disposed in fluid communication with said gap for introducing a pressurized lubricant into the gap since Macks teaches a pump conducting pressurized fluid would have provided the dynamoelectric device with a rotor supporting static fluid film to support the rotor.  
Regarding claim 10, in Shin the drive assembly 30 is comprised of a planetary gear reducer (c.4:34-36). 
Claims 1, 6-7, 9-11 & 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ozaki et al. (US Pat.Pub.2012/0319458) in view of Stiesdal (US 7,990,006) and Macks (US 2,937,294).
Regarding claim 1, Ozaki teaches a wheel-end electric motor U comprising: 
a stator 23; 
a rotor 25 extending along an axis and movably disposed within said stator to define a gap (not numbered) therebetween (¶[0036]; Fig.1A); 
a central shaft 24 extending along said axis and outwardly from said rotor (Fig.1A); 
at least one bearing element 26 disposed in supporting relationship with said central shaft 24 for providing bearing support of said rotor 25 within said stator 23 (Fig.1A). 

    PNG
    media_image4.png
    599
    605
    media_image4.png
    Greyscale

	Ozaki does not teach (1) “a pump disposed in fluid communication with said gap for introducing a pressurized lubricant into said gap”; 
(2) “said pressurized lubricant disposed in said gap continuously between said rotor [25] and said stator [23] to establish hydrostatic and/or hydrodynamic auxiliary lubricant support of said rotor within said stator to complement the bearing support provided by said at least one bearing element [26];” and 
(3) “a plurality of thrust bearing plates disposed in overlaying relationship with axially opposing sides of said rotor and said stator to seal said gap and maintain separation of said pressurized lubricant from an environment of said rotor and said stator.”
But, regarding (2) and (3), Stiesdal teaches a generator comprising a stator 8, a rotor 7 extending along an axis and movably disposed within said stator to define a gap 22 therebetween (abstract; c.5:15-23; Fig.2), and a lubricant (c.2:41-45) disposed in said gap continuously between said rotor and said stator to establish hydrostatic and/or hydrodynamic auxiliary lubricant support of said rotor 7 within said stator 8 (i.e., form radial hydrodynamic bearing; c.2:45-47; c.5:15-23; Fig.2); and a plurality of thrust bearing plates (axially acting thin bearing rings) 24 & 25 disposed in overlaying relationship with axially opposing sides of said rotor 7 and said stator 8 to seal said gap and maintain separation of said lubricant from an environment of said rotor and said stator (i.e., the bearing rings are arranged oppositely to each other, form axially bearing components and add axial bearing capacity; thereby lubricant can be in the space between the rings; c.5:52-55; Fig.2). Stiesdal teaches the lubricant disposed in the gap continuously between the rotor and stator provides a radial hydrodynamic bearing (c.2:41-47) and the thrust bearing plates add axial bearing capacity and retain the lubricant in the space between the rings (c.5:37-55), i.e., the air gap.  
Thus, it would have been obvious before the effective filing date to provide Ozaki with “a lubricant disposed in said gap continuously between said rotor [25] and said stator [23] to establish hydrostatic and/or hydrodynamic auxiliary lubricant support of said rotor within said stator…and a plurality of thrust bearing plates disposed in overlaying relationship with axially opposing sides of said rotor and said stator to seal said gap and maintain separation of said lubricant from an environment of said rotor and said stator” since Stiesdal teaches a lubricant disposed in the gap continuously between the rotor and stator would have provided a radial hydrodynamic bearing and the thrust bearing plates would have added axial bearing capacity and retained the lubricant in the gap. Further, in the combination, Stiesdal’s lubricant “complement[s] the bearing support” provided by Ozaki’s at least one bearing 26 since the lubricant forms a radial hydrodynamic bearing (Stiesdal; c.2:45-47).
Regarding (1) and the feature in (2) and (3) of a “pressurized” lubricant, Macks teaches a dynamoelectric device with a fluid supported rotor including a pump 24 disposed in fluid communication (via conduit 27, passages 14 and recesses/apertures 12/13) with a gap (fluid dynamic film region) R between stator 10 and rotor 11, to conduct liquid lubricant (c.4:44; c.5:14-17; c.6:43) under pressure to the recesses and thereby provide the dynamoelectric device with a rotor supporting static fluid film to support the rotor (c.1:15-19; c.1:62-70; c.2:66-69; c.3:13; c.3:30-49; Fig.1). 
Thus, it would have further been obvious before the effective filing date to provide Ozaki and Stiesdal with a pump disposed in fluid communication with said gap for introducing a pressurized lubricant into the gap since Macks teaches a pump conducting pressurized fluid would have provided the dynamoelectric device with a rotor supporting static fluid film to support the rotor.  
Regarding claim 6, in Ozaki the central shaft of said rotor is operably interconnected to a drive assembly (planetary speed reduction gear) C for coupling the wheel-end electric motor to a wheel (not shown) of a vehicle (¶[0005]; ¶[0011]; ¶[0029]; ¶[0035]; Fig.1A).  
Regarding claim 7, in Ozaki the drive assembly C is comprised of a planetary gear reducer (¶[0005]). 
Regarding claim 9, Ozaki teaches a wheel-end electric motor U comprising:
a stator 23; 
a rotor 25 extending along an axis and movably disposed within said stator to define a gap (not numbered) therebetween (¶[0036]; Fig.1A); 
a central shaft 24 extending outwardly from said rotor 25 and operably connected with a drive assembly (planetary speed reduction gear) C (Fig.2); 
a wheel hub (not shown) assembly operably connected with said drive assembly for coupling the wheel-end electric motor to a wheel (not shown) of a vehicle (¶[0005]; ¶[0011]; ¶[0029]; ¶[0035]; Fig.1A); 
at least one bearing element 5 disposed in supporting relationship with said wheel hub assembly (Fig.1A).
Ozaki does not teach (1) “a pump disposed in fluid communication with said gap for introducing a pressurized lubricant into said gap”; 
(2) “said pressurized lubricant disposed in said gap continuously between said rotor [25] and said stator [23] to establish hydrostatic and/or hydrodynamic auxiliary lubricant support of said rotor within said stator to complement the bearing support provided by said at least one bearing element [26];” and 
(3) “a plurality of thrust bearing plates disposed in overlaying relationship with axially opposing sides of said rotor and said stator to seal said gap and maintain separation of said pressurized lubricant from an environment of said rotor and said stator.”
But, regarding (2) and (3), Stiesdal teaches a generator comprising a stator 8, a rotor 7 extending along an axis and movably disposed within said stator to define a gap 22 therebetween (abstract; c.5:15-23; Fig.2), and a lubricant (c.2:41-45) disposed in said gap continuously between said rotor and said stator to establish hydrostatic and/or hydrodynamic auxiliary lubricant support of said rotor 7 within said stator 8 (i.e., form radial hydrodynamic bearing; c.2:45-47; c.5:15-23; Fig.2); and a plurality of thrust bearing plates (axially acting thin bearing rings) 24 & 25 disposed in overlaying relationship with axially opposing sides of said rotor 7 and said stator 8 to seal said gap and maintain separation of said lubricant from an environment of said rotor and said stator (i.e., the bearing rings are arranged oppositely to each other, form axially bearing components and add axial bearing capacity; thereby lubricant can be in the space between the rings; c.5:52-55; Fig.2). Stiesdal teaches the lubricant disposed in the gap continuously between the rotor and stator provides a radial hydrodynamic bearing (c.2:41-47) and the thrust bearing plates add axial bearing capacity and retain the lubricant in the space between the rings (c.5:37-55), i.e., the air gap.  
Thus, it would have been obvious before the effective filing date to provide Ozaki with “a lubricant disposed in said gap continuously between said rotor [25] and said stator [23] to establish hydrostatic and/or hydrodynamic auxiliary lubricant support of said rotor within said stator…and a plurality of thrust bearing plates disposed in overlaying relationship with axially opposing sides of said rotor and said stator to seal said gap and maintain separation of said lubricant from an environment of said rotor and said stator” since Stiesdal teaches a lubricant disposed in the gap continuously between the rotor and stator would have provided a radial hydrodynamic bearing and the thrust bearing plates would have added axial bearing capacity and retained the lubricant in the gap. Further, in the combination, Stiesdal’s lubricant “complement[s] the bearing support” provided by Ozaki’s at least one bearing 26 since the lubricant forms a radial hydrodynamic bearing (Stiesdal; c.2:45-47).
Regarding (1) and the feature in (2) and (3) of a “pressurized” lubricant, Macks teaches a dynamoelectric device with a fluid supported rotor including a pump 24 disposed in fluid communication (via conduit 27, passages 14 and recesses/apertures 12/13) with a gap (fluid dynamic film region) R between stator 10 and rotor 11, to conduct liquid lubricant (c.4:44; c.5:14-17; c.6:43) under pressure to the recesses and thereby provide the dynamoelectric device with a rotor supporting static fluid film to support the rotor (c.1:15-19; c.1:62-70; c.2:66-69; c.3:13; c.3:30-49; Fig.1). 
Thus, it would have further been obvious before the effective filing date to provide Ozaki and Stiesdal with a pump disposed in fluid communication with said gap for introducing a pressurized lubricant into the gap since Macks teaches a pump conducting pressurized fluid would have provided the dynamoelectric device with a rotor supporting static fluid film to support the rotor.  
Regarding claim 10, in Ozaki the drive assembly C is comprised of a planetary gear reducer (¶[0005]). 
Regarding claim 11, Ozaki’s wheel hub assembly includes a central hub axle (inner member) 2 extending in axially aligned relationship with said axis from a wheel hub mount 9a  to a gear mount (with pins 38) disposed in operably interconnected relationship4U.S. Application Serial No. 16/529,253 Attorney Docket: 76715-55said planetary gear reducer C and said at least one bearing 5 is disposed in supporting and engaging relationship with said central hub axle 2.  
Regarding claim 14, Ozaki’s central shaft 10 is interconnected to a sun gear of said planetary gear reducer C (inherent to planetary gear; ¶[0005]) and said gear mount is operably interconnected to planetary gears of said planetary gear reducer (inherent to planetary gear; ¶[0005]).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Ozaki, Stiesdal & Macks as applied to claim 11, further in view of Wormsbaecher (US 6,158,916).
Ozaki, Stiesdal & Macks substantially teach the invention but do not further teach the wheel hub assembly includes “a wavy spring” disposed between the one bearing and planetary gear reducer.
But, Wormsbaecher teaches a universal join connector assembly 30 between a gearbox 11 and an output shaft 12 including an annular wave spring 52 which accommodates any axial deviation that may exist between the constant velocity joint 14 and gearbox output flange 18 in conjunction with their fit into connector member 32 (c.5:39-46; Fig.1).   
Thus, it would have been obvious before the effective filing date to modify the planetary gear drive of Ozaki, Stiesdal & Macks and provide a wavy spring since Wormsbaecher teaches a wave spring would have been desirable to accommodate axial deviation in a connector.  

Response to Arguments
Applicant's arguments filed 08 June 2022 have been fully considered but they are not persuasive. 
Regarding Stiesdal, insofar as it applies to the amended claims, applicant argues “any lubricant in Stiesdal is only partially disposed between the rotor and the stator”, not “continuously”, based on his reading of Stiesdal c.2:36 and c.5:18 (Response, p.6). This argument is not persuasive because applicant misreads Stiesdal.  In both of these sections Stiesdal teaches that the air gap between the bearing surfaces of the rotor and stator is “at least partially filled” with a lubricant. Stiesdal’s phrase “at least” merely sets out the minimum requirement of the amount of lubricant in the gap and is thus inclusive of “continuously disposing” lubricant within the gap. Moreover, while this minimum requirement is made with respect to stand-still, Stiesdal explicitly teaches that the gap “…is more or less completely filled with lubricant during operation of the generator” (c.5:15-21). Thus, for both stand-still or operation, Stiesdal encompasses lubricant “continuously disposed in” the gap. 
Regarding pressurization of the lubricant in the gap, as noted in the grounds of rejection, Macks is applied as a teaching of this feature, along with a pump, to provide the dynamoelectric device with a rotor supporting static fluid film to support the rotor.  Meanwhile, applicant argues that Stiesdal’s fluid would not be pressurized.  In particular, applicant notes the teaching in Stiesdal c.2:35-41 of the gap between the movable member and the stationary member “partially filled with a lubricant” during stand-still such that “in particular the lower part of the generator is submerged into the lubricant” and argues this implies the lubricant in Stiesdal would not be pressurized since this would mean the entire gap would be filled with lubricant during stand-still as opposed to just a lower part of the gap (Response, p.7).  This argument is not persuasive for several reasons.  As noted above, Stiesdal explicitly teaches that the gap “…is more or less completely filled with lubricant during operation of the generator” (c.5:15-21).  Thus, Stiesdal does not teach away from filling the entire gap with lubricant but, to the contrary, explicitly teaches it.  Further, even with respect to the stand-still condition, as noted above, Stiesdal’s teaching that the gap between the bearing surfaces of the rotor and stator is “at least partially filled” with a lubricant is inclusive of “continuously disposing” lubricant within the gap since the phrase “at least” merely sets out the minimum requirement of the amount of lubricant in the gap. Also, applicant’s logic is false, because while a particular effect (i.e., a lower part of the gap filled with lubricant) may result from Stiesdal’s minimum requirement that the gap be “at least partially filled” with lubricant during stand-still, this does not mean that it is the only effect encompassed, since the language of Stiesdal’s minimum requirement is inclusive of “continuously disposing” lubricant within the gap, with the resultant effect that the entire gap would be filled with lubricant. Thus, Stiesdal does not teach away from filling the entire gap with lubricant during stand-still, either.  Per MPEP 2142, the decision on patentability must be based upon consideration of all the evidence, which in this case means all the consequences of Stiesdal’s teachings in c.5:15-21 that the gap between the movable member and the stationary member is “at least partially filled” with lubricant during stand-still and “more or less completely filled with lubricant during operation”.  
 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BURTON S MULLINS whose telephone number is (571)272-2029. The examiner can normally be reached 9-5. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas C Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BURTON S MULLINS/Primary Examiner, Art Unit 2832